Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of Nonn (US2017/0059305) discloses a final depth map based on a comparison of first non light depth map and second projected light pattern depth map. The prior art of Brailovskiy (US10282857) discloses a structured light system that are used to generate estimated depth values and to validate estimated depth values using multiple images taken of different patterns of structured infrared light projected onto the environment. The prior art of Jeremy (US7385708) discloses  a real-time structured light depth extraction engine/controller (110) based on the transmitted and reflected patterns and the reflected broadband light. The prior art of Ashok (US8811767) discloses depth values that are determining for each pixel at corresponding locations in the sets of images. The depth values of each pixel are analyzed, and the depth value is returned if the depth values at the corresponding locations are similar. Thus, while many references teach method/apparatus for comparing of images with different projected light pattern and determining depth map, none of the references alone or in combination, provide a motivation to teach: “a projector that projects a light pattern onto a scene; and a camera comprising: a vision sensor including an array of pixels in which each pixel samples background illumination from the scene and measures a difference between the sampled background illumination and a current illumination of the pixel from the scene including the light pattern, and a processor that determines a depth value of the pixel to the scene based on the difference between the sampled background illumination and the current illumination of said pixel reaches a threshold level and generates a depth map using the determined depth values for the pixels”, in combination with all other limitations of the claim.

Regarding independent claim 9, the prior art of Nonn (US2017/0059305) discloses a final depth map based on a comparison of first non light depth map and second projected light pattern depth map. The prior art of Brailovskiy (US10282857) discloses a structured light system that are used to generate estimated depth values and to validate estimated depth values using multiple images taken of different patterns of structured infrared light projected onto the environment. The prior art of Jeremy (US7385708) discloses  a real-time structured light depth extraction engine/controller (110) based on the transmitted and reflected patterns and the reflected broadband light. The prior art of Ashok (US8811767) discloses depth values that are determining for each pixel at corresponding locations in the sets of images. The depth values of each pixel are analyzed, and the depth value is returned if the depth values at the corresponding locations are similar. Thus, while many references teach method/apparatus for comparing of images with different projected light pattern and determining depth map, none of the references alone or in combination, provide a motivation to teach: “projecting a light pattern onto a scene; detecting light from the scene with an array of pixels in which each of the pixels samples background illumination from the scene and measures a difference between the sampled background illumination and a current illumination of the pixels from the scene including the light pattern; determining a depth value of the pixels to the scene based on the difference between the sampled background illumination and the current illumination and a threshold level; and generating a depth map using the determined depth value of the array of pixel”, in combination with all other limitations of the claim.

Regarding dependent claims 2-8 and 10-17, the claims are allowed as being dependent of claims 1 and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        05/20/2022